             Case 3:17-cv-06874-WHA Document 63 Filed 05/16/19 Page 1 of 25




 1   HAINES LAW GROUP, APC
     Paul K. Haines (SBN 248226)
 2   phaines@haineslawgroup.com
     Tuvia Korobkin (SBN 268066)
 3   tkorobkin@haineslawgroup.com
     Stacey M. Shim (SBN 305911)
 4   sshim@haineslawgroup.com
     222 N. Sepulveda Blvd., Suite 1550
 5   El Segundo, California 90245
     Tel: (424) 292-2350
 6   Fax: (424) 292-2355

 7   Attorneys for Plaintiffs, Class
     Members, and Aggrieved Employees
 8

 9                              UNITED STATES DISTRICT COURT
10
                             NORTHERN DISTRICT OF CALIFORNIA
11

12   JOSHUA CAUDLE and KRYSTLE WHITE, as                 Case No.: 3:17-cv-06874-WHA
     individuals and on behalf of all others similarly
13                                                       PLAINTIFFS’ NOTICE OF MOTION
     situated,                                           AND MOTION FOR PRELIMINARY
14                                                       APPROVAL OF CLASS ACTION
                                                         SETTLEMENT
                           Plaintiffs,
15
            vs.                                          Judge:   Hon. William Alsup
16                                                       Date:    June 20, 2019
     SPRINT/UNITED MANAGEMENT                            Time:    8:00 a.m.
17                                                       Ctrm.:   12
     COMPANY, a Kansas corporation; and DOES 1
18   through 100,

19                                                       Complaint Filed:     Sept. 29, 2017
                           Defendants.                   FAC Filed:           Dec. 6, 2017
20                                                       SAC Filed:           Oct. 10, 2018
21

22

23

24

25

26
27

28


           PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL
                Case 3:17-cv-06874-WHA Document 63 Filed 05/16/19 Page 2 of 25




 1          NOTICE IS HEREBY GIVEN that on June 20, 2019 at 8:00 a.m., or as soon thereafter as

 2   the matter may be heard in Courtroom 12 of the United States District Court for the Northern

 3   District of California, located at 450 Golden Gate Avenue, San Francisco, California 94102,

 4   before the Honorable William Alsup, Plaintiffs Joshua Caudle and Krystle White, as individuals

 5   and on behalf of all others similarly situated, will, and hereby do, move this Court for entry of an

 6   Order, pursuant to Fed. R. Civ. Proc. 23(e):

 7          1. Preliminarily approving the Class Action Settlement Agreement and Release

 8                (“Settlement”), attached as Exhibit 1 to the Declaration of Paul K. Haines submitted

 9                concurrently herewith;

10          2. Appointing Simpluris, Inc., as the third-party settlement administrator for mailing

11                notices and otherwise administering the settlement;

12          3. Approving the proposed Class Notice, and directing that it be disseminated to the

13                Class Members as provided in the Settlement Agreement; and

14          4. Scheduling a Final Approval Hearing to consider final approval of the Settlement.

15          This Motion is based on this Notice of Motion, the attached Memorandum of Points and

16   Authorities, the declaration of Paul K. Haines and exhibits attached thereto, the declaration of

17   Jessica Bitterman of Simpluris, Inc. and exhibits attached thereto, the pleadings and other papers

18   filed in this action, and any further oral or documentary evidence or argument presented at the
19   hearing.

20                                                  Respectfully submitted,
     Dated: May 16, 2019                            HAINES LAW GROUP, APC
21

22
                                            By:        /s/ Paul K. Haines
23                                                  Paul K. Haines, Esq.
                                                    Attorneys for Plaintiffs, the Classes,
24                                                  and Aggrieved Employees
25

26
27

28
                                                       1
           PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL
                Case 3:17-cv-06874-WHA Document 63 Filed 05/16/19 Page 3 of 25




 1                                                     TABLE OF CONTENTS

 2   I.   INTRODUCTION ................................................................................................................... 1
     II. SUMMARY OF THE LITIGATION ..................................................................................... 2
 3
          A. Plaintiffs’ Claims ...............................................................................................................2
 4
          B. Sprint Denies Plaintiffs’ Claims ......................................................................................... 2
 5
          C. Procedural History.............................................................................................................. 5
 6             1. Initial Pleadings ……………………………………………………………………….5
 7             2. Discovery……………………………………………………………………………... 5
 8             3. Class Certification……………………………………………………………………. 6

 9             4. Mediation and Settlement…………………………………………………………….. 6
     III. THE SETTLEMENT MERITS PRELIMINARY APPROVAL ........................................... 7
10
          A. The Settlement Is Fair, Reasonable, and Adequate ......................................................... 7
11
               1. The Strength of Plaintiffs’ Case ................................................................................... 7
12
               2. Risk, Expense, and Duration of Further Litigation ...................................................... 9
13             3. Risk of Maintaining Class Action Status ..................................................................... 9
14             4. Amount Offered in Settlement .................................................................................... 10
15                  a.     Underlying Unpaid Wages (Unlawful Deductions) ............................................ 10

16                  b. Waiting Time Penalties ......................................................................................... 10
                    c. Wage Statement Penalties ..................................................................................... 11
17
                    d. PAGA Civil Penalties ........................................................................................... 11
18
               5.    Discovery Completed and the Status of Proceedings ............................................... 12
19
               6. The Experience and Views of Counsel ....................................................................... 13
20             7. Presence of Government Participant ........................................................................... 13
21        B. The Preliminary Approval Standard Is Met ..................................................................... 13
22             1.    The Settlement is Within the Range of Possible Approval........................................ 13

23             2. The Settlement Resulted from Serious, Informed, and Non-Collusive Negotiations..14
               3. The Settlement is Devoid of Obvious Deficiencies .................................................... 14
24
                    a.     The Settlement Provides Significant Monetary Payments................................... 14
25
                    b. The Other Terms of Settlement Are Reasonable .................................................. 16
26
                    c. Incentive Payments, Attorneys’ Fees, Costs, and Payment to LWDA ................. 17
27   IV. THE PROPOSED NOTICE PROCESS SATISFIES DUE PROCESS .............................. 19
28   V.     CONCLUSION .................................................................................................................... 19
                                                                          i
             PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL
                 Case 3:17-cv-06874-WHA Document 63 Filed 05/16/19 Page 4 of 25




 1                                                  TABLE OF AUTHORITIES

 2   Federal Cases

 3   Churchill Village, L.L.C. v. General Electric, 361 F.3d 566 (9th Cir. 2004)…………….…..…19

 4   Dunleavy v. Nadler, 213 F.3d 454 (9th Cir. 2000) ...................................................................... 12

 5   Eisen v. Carlisle & Jacquelin, 417 U.S. 156 (1974) ................................................................... 18

 6   Franklin v. Kaypro Corp., 884 F.2d 1222 (9th Cir. 1989) ............................................................ 7

 7   In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935 (9th Cir. 2011)…………..…………17

 8   In re Pacific Enterprises Securities Litigation, 47 F.3d 373 (9th Cir. 1995) .............................. 13

 9   Nat’l Rural Telecomm. Coop. v. DirecTV, Inc., 221 F.R.D. 523 (C.D. Cal. 2004) ...................... 9

10   Patel v. Nike Retail Svcs., Inc., 58 F.Supp.3d 1032 (N.D. Cal. 2014) ........................................ 11

11   Plaintiffs v. Seattle, 955 F.2d 1268 (9th Cir. 1992) ..................................................................... 13

12   Rodriguez v. West Publishing Corp., 563 F.3d 948 (9th Cir. 2003) ........................................ 7, 17

13   State Cases

14   Amaral v. Cintas Corp. No. 2, 163 Cal.App.4th 1157 (2008) .......................................... 8, 10, 11

15   Barnhill v. Robert Saunders & Co., 125 Cal.App.3d 1 (1981) ................................................ 8, 10

16   Carrington v. Starbucks Corp., 30 Cal.App.5th 504 (2018) ..................................................... 5, 9

17   Davis v. Farmers Ins. Exch., 245 Cal.App.4th 1302 (2016).......................................................... 7

18   Hudgins v. Neiman Marcus Grp., Inc., 34 Cal.App.4th 1109 (2007) .................................... 2, 3, 8
19   Kao v. Joy Holiday, 12 Cal.App.5th 947 (2017) .....................................................................8, 10

20   Price v. Starbucks Corp., 192 Cal.App.4th 1136 (2011) .............................................................. 5

21   Sciborski v. Pac. Bell Directory, 205 Cal.App.4th 1152 (2012) ............................................... 2, 8

22   Steinhebel v. Los Angeles Times Commc’ns, LLC, 126 Cal.App.4th 696 (2005).......................... 3

23   Thurman v. Bayshore Transit Mgmt., Inc., 203 Cal.App.4th 1112 (2012) .................................... 5

24   Wershba v. Apple Computer, Inc., 91 Cal.App.4th 224 (2001) ................................................... 11

25   Federal Statutes and Rules

26   Fed. R. Civ. Proc. 23(e)(2) ............................................................................................................. 7
27   Fed. R. Civ. Proc. 30(b)(6) ........................................................................................................... 6

28
                                                                          ii
              PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL
                 Case 3:17-cv-06874-WHA Document 63 Filed 05/16/19 Page 5 of 25




 1   State Statutes and Rules

 2   8 Cal. Code Regs. § 13520............................................................................................................ 4

 3   Labor Code § 203..................................................................................................................... 4, 16

 4   Labor Code § 226 .......................................................................................................................... 4

 5   Labor Code § 2699....................................................................................................... 5, 11, 13, 18

 6   Unpublished Cases

 7   Bravo v. Gale Triangle, Inc.

 8             No. CV 16-3347 BRO (GJSx), 2017 WL 708766 (C.D. Cal. Feb. 16, 2017)…………..17

 9   Chu v. Wells Fargo Inv., LLC

10             No. C 05-4526-MHP, 2011 WL 672645 (N.D. Cal. Feb. 16, 2011)…………………….18

11   Deaver v. Compass Bank

12             No. 13-cv-00222-JSC, 2015 WL 8526982 (N.D. Cal. Dec. 11, 2015)………………….12

13   Fleming v. Covidien, Inc.

14             No. ED-CV-10-1487-RGK(OPx), 2011 WL 7563047 (C.D. Cal. Aug. 12, 2011)……….5

15   Gooding v. Vita-Mix Corp.

16             No. 2:16-cv-3898-ODW (C.D. Cal.)………………………………………………....15-16

17   Gribble v. Cool Transports Inc.

18             No. CV 06-04863 GAF SHx, 2008 WL 5281665 (C.D. Cal. Dec. 15, 2008) .................. 13
19   Hernandez v. Martinez

20             No. 12-CV-06133-LHK, 2014 WL 3962647 (N.D. Cal. Aug. 13, 2014)………...……..10

21   In re Portal Software, Inc. Sec. Litig.

22             No. C-03-5138-VRW, 2007 WL 4171201 (N.D. Cal. Nov. 26, 2007)…………….…..…9

23   Jacobs v. Cal. State Auto. Ass’n Inter-Ins. Bureau

24             No. C-07-362-MHP, 2009 WL 3562871 (N.D. Cal. Oct. 27, 2009)…………………….17

25   Lazarin v. Pro Unlimited, Inc.

26             No. C11-3609-HRL, 2013 WL 3541217 (N.D. Cal. 2013)……………………………...18
27   Nguyen v. Wells Fargo Bank

28             No. 15-cv-5239-JCS, 2016 WL 5390245 at 16 (N.D. Cal. Sept. 26, 2016)………………8
                                                                          iii
              PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL
               Case 3:17-cv-06874-WHA Document 63 Filed 05/16/19 Page 6 of 25




 1   Reyes v. CVS Pharmacy, Inc.

 2            No. 1:14-cv-964-MJS, 2016 WL 3549260 (E.D. Cal. Jun. 29, 2016)…………………..16

 3   Richardson v. Interstate Hotels & Resorts, Inc.

 4            No. C-16-cv-6772-WHA, 2019 WL 803746 (N.D. Cal. Feb. 21, 2019)………………..12

 5   Ross v. U.S. Bank Nat'l Ass'n

 6            No. C 07-2951 SI, 2010 WL 3833922 (N.D. Cal. Sept. 29, 2010)………….…………..17

 7   Saechao v. Landry’s, Inc.

 8            No. 3:15-cv-815-WHA (N.D. Cal. Aug. 19, 2016) .........................................................12

 9   Stovall-Gusman v. W.W. Granger, Inc.

10            No. 13-cv-02540-HSG, 2015 WL 3776765 (N.D. Cal. June 17, 2015) ..........................12

11   Other Sources

12   Newberg on Class Actions (4th ed. 2013) § 11:24-25…………………………………………...13

13   Manual for Complex Litigation (3d ed. 1995) § 30.41 ............................................................. 7, 13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                               iv
            PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL
              Case 3:17-cv-06874-WHA Document 63 Filed 05/16/19 Page 7 of 25




 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.     INTRODUCTION

 3          Plaintiffs Joshua Caudle and Krystle White (“Plaintiffs”), on behalf of the certified

 4   Classes, respectfully request that this Court preliminarily approve the Class Action Settlement

 5   Agreement and Release (“Settlement”), entered into by Plaintiffs and Defendant Sprint/United

 6   Management Company (“Sprint”).1 This is a significant, non-reversionary settlement reached

 7   after nearly two years of litigation, and following a ruling by this Court on class certification (Dkt.

 8   No. 45). This Settlement was only achieved following comprehensive discovery as to the

 9   damages suffered by each individual Class Member, and extensive arm’s-length negotiations by

10   the parties. The Settlement was only reached following a double-blind mediator’s proposal that

11   was made by the mediator after the conclusion of mediation.

12          If the Settlement is approved, Sprint will pay a Gross Settlement Fund of Four Million

13   Dollars ($4,000,000.00). After deducting requested amounts for attorneys’ fees, costs, incentive

14   payments, and payment to the Labor & Workforce Development Agency (LWDA), all

15   Participating Class Members will receive full, dollar-for-dollar reimbursement of all amounts

16   deducted from their commissions as part of Sprint’s SPS Adjustment Program (i.e., all of the

17   underlying unpaid wages at issue), plus interest, plus more than $1.4 million for derivative

18   penalties, an amount that exceeds the amount of underlying unpaid wages. If none of the 2,290
19   Class Members opt-out of the Settlement, average Class Member payments are expected to be at

20   least $1,177.73 each, an excellent result particularly given the limited claims alleged in this case.

21          The Settlement provides a substantial recovery for Class Members, whereby Class

22   Members will receive 100% of their allegedly unlawfully deducted wages, plus substantial

23   amounts in interest and penalties, on claims that faced significant defenses on the merits. Plaintiffs

24   submit the proposed settlement is well within the range of possible approval, and is a great result

25   for Class Members. For these reasons, which are discussed in more detail below, Plaintiffs

26   respectfully request that this Court preliminarily approve the Settlement.
27

28
     1
      The Settlement is attached as Exhibit 1 to the Declaration of Paul K. Haines (“Haines Decl.”).
     The proposed Class Notice is attached as Exhibit A to the Settlement.
                                                        1
           PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL
             Case 3:17-cv-06874-WHA Document 63 Filed 05/16/19 Page 8 of 25




 1   II.    SUMMARY OF THE LITIGATION

 2          A.      Plaintiffs’ Claims

 3          Plaintiffs are former Sprint retail employees whose compensation was based in part on

 4   monthly incentive compensation, also called “commissions.” Plaintiffs and other retail employees

 5   earned commissions based on, among other things, the number and type of service plans activated,

 6   and phones and accessories sold, by the employee in each month.

 7          The primary issue in this case concerns Sprint’s prior use (from February 2016 through

 8   March 2017) of the “Sprint Promotor Score (SPS) Adjustment.” The SPS Adjustment was a 10%

 9   reduction of employee commissions that Sprint applied when an employee’s retail store location

10   did not meet its monthly target Sprint Promoter Score, which in turn was based on results from

11   customer surveys. Plaintiffs allege that these “adjustments” to employee compensation amounted

12   to illegal wage deductions under Labor Code §§ 221-223 because, inter alia, the deductions were

13   based on factors beyond employees’ control and were not tied to the transactions that earned the

14   commissions. See Hudgins v. Neiman Marcus Grp., Inc., 34 Cal.App.4th 1109, 1123-24 (2007)

15   (holding that conditions placed on earned commissions must relate to the sale that earns the

16   commission, and that “[an employer] cannot avoid a finding that its [commission deduction]

17   policy is unlawful simply by asserting that the deduction is just a step in its calculation of

18   commission income.”); Sciborski v. Pac. Bell Directory, 205 Cal.App.4th 1152, 1168-69 (2012)
19   (“[A]n employer may not require an employee to agree to a wage deduction…based on conditions

20   that are unrelated to the sale…”). Based on information obtained in discovery, Sprint deducted a

21   total of $1,046,526.18 from employee commissions as a result of the SPS Adjustment program.

22          Plaintiffs also allege derivative claims for wage statement penalties under Labor Code §

23   226, waiting time penalties under Labor Code §§ 201-203, and for civil penalties under the Labor

24   Code Private Attorneys General Act (“PAGA”), Labor Code § 2698 et seq.

25          B.      Sprint Denies Plaintiffs’ Claims

26          Sprint vigorously disputes that it has any liability as a result of its SPS Adjustment

27   program, and presents multiple defenses to each of Plaintiffs’ claims. With respect to Plaintiffs’

28   underlying claim for unlawful deductions, Sprint contends that SPS Adjustments were simply one

                                                     2
           PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL
             Case 3:17-cv-06874-WHA Document 63 Filed 05/16/19 Page 9 of 25




 1   factor in calculating employee commissions, rather than a deduction taken from previously

 2   “earned” wages, and that the SPS Adjustment was clearly spelled out and agreed to under the

 3   explicit terms of employees’ compensation plans. Thus, under the California Supreme Court’s

 4   decision in Prachasaisoradej v. Ralphs Grocery Co., Sprint contends its SPS Adjustment program

 5   was facially lawful. 42 Cal.4th 217, 239 (2007) (finding variation in amount of incentive

 6   compensation due to store profitability not an illegal deduction where the incentive plan explained

 7   how the incentives would be calculated); see also Steinhebel v. Los Angeles Times Commc’ns,

 8   LLC, 126 Cal.App.4th 696, 705 (2005) (“[C]ontractual terms must be met before an employee is

 9   entitled to a commission”); Koehl v. Verio, Inc., 142 Cal.App.4th 1313, 1337 (2006) (finding that

10   Lab. Code § 221 “prohibits an employer only from collecting or receiving wages that have already

11   been earned by performance of agreed-upon requirements.”) Sprint points to the plain language

12   of the Commission Acknowledgment Forms (“CAFs”) distributed to employees, which, Sprint

13   contends, clearly explain the SPS Adjustment as a step in calculating total commissions.

14          Indeed, at the hearing on Plaintiffs’ Motion for Class Certification, this Court appeared to

15   express doubt as to Plaintiffs’ underlying theory of liability. Among other things, the Court

16   presented a hypothetical scenario where a retail store promises an employee a 10% commission

17   for selling products, and a 20% commission on those same sales if the employee’s store – as a

18   whole – met certain pre-set goals, in order to encourage teamwork. “So, so the person goes to
19   work, selling whatever they sell. And at the end of a given month, not through any fault of theirs,

20   they -- the store fails to meet the target. And they only get the 10 percent commission. Isn’t that

21   okay? If that was the ground rule going in?” See Haines Decl., Exh. 2 (Transcript from 11/28/18

22   hearing) at 20:15-21:3.

23          Sprint also contends that many of the cases relied upon by Plaintiffs, including 3, s,

24   involved unlawful deductions that amounted to recoupment of business expenses that would

25   otherwise be borne by the employer. Here, in contrast, the SPS Adjustment does not recoup a

26   business expense. Therefore, Sprint contends, even if the SPS Adjustment is a wage “deduction,”
27   it is not the type of deduction that is unlawful under Labor Code §§ 221-223.

28   ///

                                                      3
           PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL
             Case 3:17-cv-06874-WHA Document 63 Filed 05/16/19 Page 10 of 25




 1          As for Plaintiffs’ derivative claim for wage statement penalties, Sprint contends this claim

 2   would fail because Plaintiffs’ underlying claim fails, and because employee wage statements

 3   always showed the correct amount actually paid to the employee, even assuming, arguendo, that

 4   employees were underpaid due to unlawful deductions. Sprint points to Maldonado v. Epsilon

 5   Plastics, Inc., 22 Cal.App.5th 1308 (2018), a case decided after this lawsuit was filed, which held

 6   that employees were not entitled to derivative wage statement penalties under Labor Code § 226

 7   based on a claim for unpaid wages, where the wage statements accurately showed the amount

 8   actually paid to the employees. Maldonado, 22 Cal.App.5th at 1336-37 (agreeing with employer’s

 9   “commonsense position that the pay stubs were accurate in that they correctly reflected the hours

10   worked and the pay received…The purpose of section 226 is to document the paid wages to

11   ensure the employee is fully informed regarding the calculation of those wages.”) (italics in

12   original; citation omitted). Sprint further argues that Plaintiffs could not show that any wage

13   statement violations were “knowing and intentional,” or that they or any other employees suffered

14   actual “injury” as a result of allegedly inaccurate wage statements, both of which must be

15   established in order to recover penalties under Labor Code § 226(e).

16          With respect to Plaintiffs’ derivative claim for waiting time penalties, Sprint contends this

17   claim would fail because Plaintiffs’ underlying claim fails, and because Sprint possesses good-

18   faith defenses to Plaintiffs’ underlying claim, which precludes the imposition of the penalty. See
19   Labor Code § 203 (imposing waiting time penalty for “willful” failure to pay final wages); see

20   also 8 Cal. Code Regs. § 13520 (a “good faith dispute that any wages are due will preclude

21   imposition of waiting time penalties….A ‘good faith dispute’ that any wages are due occurs when

22   an employer presents a defense, based in law or fact which, if successful, would preclude any

23   recovery on the part of the employee. The fact that a defense is ultimately unsuccessful will not

24   preclude a finding that a good faith dispute did exist.”); Kao v. Joy Holiday, 12 Cal.App.5th 947,

25   963 (2017) (holding “good faith dispute” over employee’s exempt status precluded imposition of

26   waiting time penalty over contested wages owed). This is especially true, Sprint contends, given
27   that this Court itself expressed doubts at the class certification hearing over the viability of

28   Plaintiffs’ underlying claim, as explained above.

                                                      4
           PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL
             Case 3:17-cv-06874-WHA Document 63 Filed 05/16/19 Page 11 of 25




 1          As for Plaintiffs’ claim for PAGA civil penalties, Sprint argued that this claim would fail

 2   because Plaintiffs’ underlying claim fails. See, e.g., Price v. Starbucks Corp., 192 Cal.App.4th

 3   1136, 1147 (2011) (“Because the underlying causes of action fail, the derivative…PAGA claims

 4   also fail.”). Sprint further asserts that even if Plaintiffs were to prevail on their underlying claim,

 5   the Court would substantially reduce any PAGA penalties awarded in light of Sprint’s good-faith

 6   defenses. See Labor Code § 2699(e)(2) (authorizing reduction in PAGA penalties in court’s

 7   discretion); Thurman v. Bayshore Transit Mgmt., Inc., 203 Cal.App.4th 1112, 1135 (2012)

 8   (affirming reduction of PAGA penalties because “the evidence showed…defendants took their

 9   obligations…seriously and attempted to comply with the law”); Fleming v. Covidien, Inc., No.

10   ED-CV-10-1487-RGK(OPx), 2011 WL 7563047 at *4 (C.D. Cal. Aug. 12, 2011) (reducing

11   PAGA penalties by over 82%, in part because employer was “not aware” of violations);

12   Carrington v. Starbucks Corp., 30 Cal.App.5th 504, 529 (2018) (affirming PAGA civil penalty

13   of just $5 per pay period where employer made “good faith attempts” to comply with the law).

14          C.      Procedural History

15                  1.      Initial Pleadings

16          Plaintiffs filed their original Complaint on September 26, 2017 in Marin County Superior

17   Court, alleging claims for unlawful wage deductions (Lab. Code §§ 221-223), wage statement

18   penalties (Lab. Code § 226), waiting time penalties (Lab. Code §§ 201-203), and unfair
19   competition (Bus. & Prof. Code § 17200). On November 30, 2017, Sprint removed the action to

20   this Court pursuant to the Class Action Fairness Act (“CAFA”). Dkt. No. 1. On December 6,

21   2017, Plaintiffs filed their First Amended Complaint, which added a cause of action for civil

22   penalties under PAGA. Dkt. No. 7. Sprint answered on December 20, 2017. Dkt. No. 14.

23                  2.      Discovery

24          The parties engaged in extensive discovery. Plaintiffs propounded several sets of written

25   discovery, including Interrogatories (7 sets), Requests for Production (3 sets), and Requests for

26   Admission (2 sets). Haines Decl., ¶ 5. The parties met and conferred several times over Sprint’s
27   responses, which resulted in multiple supplemental productions by Sprint. Id. In total, Sprint

28   produced more than 7,000 pages of documents, including spreadsheets containing thousands of

                                                        5
           PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL
             Case 3:17-cv-06874-WHA Document 63 Filed 05/16/19 Page 12 of 25




 1   lines of data reflecting the amounts deducted under the SPS Adjustment program for each affected

 2   employee in each month, employees’ final rates of pay, and other data. Id. Plaintiffs also produced

 3   nearly 800 pages of documents in response to Sprint’s discovery requests. Id. On August 29,

 4   2018, Plaintiffs took the deposition of Sprint’s Fed. R. Civ. Proc. 30(b)(6) witness on 10 topics.

 5   Id., ¶ 6. Class Counsel also interviewed dozens of class members and secured 13 declarations in

 6   support of class certification, and spent considerable time consulting with Plaintiffs’ retained

 7   expert in connection with Plaintiffs’ class certification motion and damages study. Id.

 8          On October 10, 2018, pursuant to a stipulation of the parties and Court order, Plaintiffs

 9   filed the operative Second Amended Complaint, which removed a theory of liability that Plaintiffs

10   concluded was not viable under the prevailing case law. Dkt. Nos. 25, 28-29.

11                  3.      Class Certification

12          On October 11, 2018, Plaintiffs filed their Motion for Class Certification. Dkt. No. 31.

13   Sprint filed its Opposition on November 1, 2018 (Dkt. No. 37), and Plaintiffs filed their Reply on

14   November 15, 2018 (Dkt. No. 42). This Court held a hearing on the Motion on November 28,

15   2018. On December 18, 2018, this Court granted the Motion and certified the following classes:

16      •   Class 1 (Unlawful Deductions – SPS Class): All current and former employees of
            Sprint who worked at Sprint’s retail store location(s) in California and whose
17          compensation was based in full or in part on incentive compensation (also called
            “commissions”), and whose commissions were reduced by a Sprint Promoter Score
18          Adjustment, at any time from February 2016 to March 2017;
        • Class 2 (Wage Statement Class): All members of the Unlawful Deductions – SPS
19
            Class whose commissions were reduced by a Sprint Promoter Score Adjustment at
20          any time from September 29, 2016 through March 2017; and
        • Class 3 (Waiting Time Class): All members of the Unlawful Deductions – SPS
21          Class who separated their employment from Sprint at any time from February 2016
            through the present.
22
     See Dkt. Nos. 45 (granting class certification) & 51 (modifying Waiting Time Class definition).
23
                    4.      Mediation and Settlement
24
            On February 28, 2019, the parties attended mediation with Jeffrey A. Ross, Esq., an
25
     experienced wage and hour class action mediator. Haines Decl., ¶ 9. The case did not settle at
26
     mediation; however, Mr. Ross subsequently made a mediator’s proposal that was ultimately
27
     accepted by the parties. Id. The parties worked over the following months to negotiate and finalize
28
     the Settlement Agreement that is now before the Court for preliminary approval. Id.
                                                      6
            PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL
             Case 3:17-cv-06874-WHA Document 63 Filed 05/16/19 Page 13 of 25




 1   III.   THE SETTLEMENT MERITS PRELIMINARY APPROVAL

 2          It is the policy of the federal courts to encourage settlement. See Franklin v. Kaypro Corp.,

 3   884 F.2d 1222, 1225 (9th Cir. 1989). Judicial approval of a class action settlement entails a two-

 4   step process: (1) an early (preliminary) review by the Court; and (2) a final review after notice

 5   has been distributed to the class members for their comment or objections. See Manual for

 6   Complex Litigation § 30.41 (3rd Ed. 1995).

 7          A.      The Settlement Is Fair, Reasonable, and Adequate

 8          To receive judicial approval, a proposed class action settlement must be “fair, reasonable,

 9   and adequate.” See Fed. R. Civ. Proc. 23(e)(2). In making this determination, a trial court may

10   consider the following factors: (1) the strength of the plaintiff’s case; (2) the risk, expense,

11   complexity, and likely duration of further litigation; (3) the risk of maintaining class action status

12   throughout trial; (4) the amount offered in settlement; (5) the extent of discovery completed and

13   the stage of the proceedings; (6) the experience and views of counsel; (7) the presence of a

14   governmental participant; and (8) the reaction of the class members to the proposed settlement.

15   See Rodriguez v. West Publishing Corp., 563 F.3d 948, 963 (9th Cir. 2003). Plaintiffs address

16   each relevant factor below.2

17                  1.      The Strength of Plaintiffs’ Case

18          Plaintiffs contend their underlying claim for unlawful deductions was the strongest of their
19   claims. As stated, the proposed Settlement will obtain a 100% recovery for Class Members of

20   their underlying alleged unpaid wages, plus approximately two years of interest.

21          But this does not mean that Plaintiffs’ underlying claim was without risk. As Plaintiffs’

22   counsel acknowledged at the class certification hearing, Plaintiffs are not aware of any controlling

23   authority addressing the specific scenario involved in this case, where a pay plan includes a

24   potential 10% hold-back of incentive compensation dependent on a store-wide metric. Among

25   other authority, Plaintiffs relied on Davis v. Farmers Ins. Exch., 245 Cal.App.4th 1302 (2016),

26   which held that California law generally prohibits wage deductions that are meant for the benefit
27
     2
       As notice has not yet been given to Class Members, the eighth factor cannot be addressed at this
28   time. Should the Court grant preliminary approval of the Settlement, such that notice is given to
     Class Members, Plaintiffs will address the eighth factor in their motion for final approval.
                                                     7
            PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL
             Case 3:17-cv-06874-WHA Document 63 Filed 05/16/19 Page 14 of 25




 1   of the employer, as well as the Hudgins and Sciborski cases mentioned above, which held that

 2   deductions to commissions must relate to the sales that earned the commissions, and that an

 3   employer may not require employees to consent to unlawful deductions. However, Plaintiffs

 4   acknowledge that several cases have held that variations in commissions as a result of contractual

 5   terms of an agreed-upon pay plan are generally not unlawful under California law. See, e.g.,

 6   Ralphs, Steinhebel, and Koehl cases cited supra; see also Nguyen v. Wells Fargo Bank, No. 15-

 7   cv-5239-JCS, 2016 WL 5390245 at *16 (N.D. Cal. Sept. 26, 2016) (Spero, J.) (granting summary

 8   judgment to employer on unlawful deduction claim and finding that where “it is clear from the

 9   Comp Plans” that certain “adjustments” would be made to commissions, those adjustments were

10   not unlawful deductions.). Thus, while Plaintiffs steadfastly believe that their underlying claim is

11   meritorious, they nonetheless recognized a real risk that they and Class Members would end up

12   receiving nothing if this Court agreed with Sprint on Plaintiffs’ core theory of liability.

13          As to Plaintiffs’ derivative penalty claims, Plaintiffs acknowledge those claims carried

14   significantly greater challenges, which warranted discounting. For example, Plaintiffs’ ability to

15   recover waiting time penalties was highly speculative, as Plaintiffs would need to show that Sprint

16   did not possess a “good faith defense” for its failure to pay the underlying wages at issue. Multiple

17   California appellate cases have denied waiting time penalties even where the employee prevailed

18   on their wage claims, particularly where the state of the law was not clear as to the underlying
19   claims. See, e.g., Kao, supra, 12 Cal.App.5th at 963 (reversing award of waiting time penalties

20   for mis-classification claim because “good faith dispute” existed over employee’s exempt status);

21   Amaral v. Cintas Corp. No. 2, 163 Cal.App.4th 1157, 1203-04 (2008) (denying waiting time

22   penalties even though class prevailed on living wage claim, due to uncertainty surrounding

23   employer’s legal obligations under the living wage ordinance, finding that the employer’s

24   defenses “were not unreasonable or frivolous”); Barnhill v. Robert Saunders & Co., 125

25   Cal.App.3d 1, 7-8 (1981) (reversing award of waiting time penalties, even though employee

26   prevailed on underlying claim for unlawful “offsetting” of final wages to recoup employee debt,
27   because “at the time the state of the law in that regard was not clear”).

28   ///

                                                       8
           PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL
             Case 3:17-cv-06874-WHA Document 63 Filed 05/16/19 Page 15 of 25




 1           Similarly, with respect to Plaintiffs’ claim for wage statement penalties and PAGA civil

 2   penalties, even if Plaintiffs prevailed on their underlying claim, there was substantial risk that the

 3   Court would deny wage statement penalties because the wage statements contained an accurate

 4   accounting of wages actually paid (see Maldonado, supra, 22 Cal.App.5th at 1336-37 (finding

 5   no entitlement to derivative wage statement penalties where “the pay stubs were accurate in that

 6   they correctly reflected the hours worked and the pay received…”)); and/or that the Court would

 7   significantly reduce any PAGA civil penalties due to Sprint’s good-faith defenses (see, e.g.,

 8   Carrington, supra, 30 Cal.App.5th at 529 (affirming PAGA civil penalty of just $5 per pay period

 9   in light of employer’s “good faith attempts” to comply with the law)), as described above.

10                   2.      Risk, Expense, and Duration of Further Litigation

11           As explained supra, while Plaintiffs believe their claims are meritorious, Plaintiffs’ ability

12   to prevail on their claims was far from guaranteed; there is a very real possibility that Sprint could

13   have prevailed, leaving no recovery for the certified Classes.

14           Moreover, although Plaintiffs had obtained class certification and conducted extensive

15   formal discovery, additional expense lay ahead if the case did not settle. For example, the parties

16   intended on making cross-motions for summary judgment/adjudication, and Plaintiffs would still

17   need to prepare for a possible trial and litigate potential appeals. As a result, Plaintiffs would incur

18   considerably more attorneys’ fees and expenses absent settlement. Indeed, “[i]n most situations,
19   unless the settlement is clearly inadequate, its acceptance and approval are preferable to lengthy

20   and expensive litigation with uncertain results.” Nat’l Rural Tele. Coop. v. DIRECTV, Inc., 221

21   F.R.D. 523, 526 (C.D. Cal. 2004); see also, e.g., In re Portal Software, Inc. Sec. Litig., No. C-03-

22   5138-VRW, 2007 WL 4171201 at *3 (N.D. Cal. Nov. 26, 2007) (Walker, J.) (noting that the

23   “inherent risks of proceeding to summary judgment, trial and appeal also support the settlement”).

24   Preliminary approval of the Settlement is warranted, as it avoids those risks and expenses.

25                   3.      Risk of Maintaining Class Action Status

26           This Court had already certified all three of Plaintiffs’ proposed Classes at the time this
27   Settlement was reached. However, there was a risk that Sprint would move for decertification, or

28   that the certification order would be reversed on appeal. The Settlement avoids those risks.

                                                        9
           PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL
             Case 3:17-cv-06874-WHA Document 63 Filed 05/16/19 Page 16 of 25




 1                  4.      Amount Offered in Settlement

 2          The Settlement provides significant monetary recovery for Class Members when

 3   compared against what Class Members could have potentially recovered at trial:

 4                          a.      Underlying Unpaid Wages (Unlawful Deductions)

 5          As explained in Plaintiffs’ Motion for Class Certification, Sprint produced a spreadsheet

 6   in formal discovery that details the precise amounts that were deducted from Class Members’

 7   commissions as a result of the SPS Adjustment Program, from February 2016 (when the program

 8   was first implemented) through March 2017 (when the program ended). The total amount

 9   deducted as a result of the SPS Adjustment Program was $1,046,526.18. Haines Decl., ¶ 12.

10   Plaintiffs’ expert also calculated that interest on the SPS deductions through February 2019 was

11   $237,266.73. Id., ¶ 13. Thus, the total amount of underlying damages and interest that Plaintiffs

12   could have hoped to achieve at trial was approximately $1,283,792.91. Id. As explained above,

13   Plaintiffs faced significant obstacles in prevailing on this claim on the merits. Despite these

14   challenges, Plaintiffs negotiated a settlement that will provide each Class Member a 100%

15   reimbursement for all of these allegedly unlawful deductions plus two years’ worth of interest.

16                          b.      Waiting Time Penalties

17          With respect to waiting time penalties, Plaintiffs calculated the estimated maximum

18   recovery by taking the final rate of pay for each member of the Waiting Time Class, multiplying
19   it by 8 hours, and then multiplying that amount by 30 days to arrive at each Class Member’s

20   maximum waiting time penalty. Haines Decl., ¶ 15; see also, e.g., Hernandez v. Martinez, No.

21   12-CV-06133-LHK, 2014 WL 3962647 at *13 (N.D. Cal. Aug. 13, 2014) (“multiplying [hourly

22   rate] by eight (the hours of work in a day) to arrive at the daily wage is an acceptable method for

23   calculating the daily wage for purposes of § 203.”) Using this method, Plaintiffs calculated the

24   maximum waiting time penalties for Waiting Time Class members at $5,531,836.19. Id. As

25   described above, however, significant risk attached to this claim given that Sprint put forth several

26   “good faith defenses” that it contends would preclude waiting time penalties under the prevailing
27   case law. See Kao, Amaral, Barnhill cases cited supra.

28   ///

                                                      10
           PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL
             Case 3:17-cv-06874-WHA Document 63 Filed 05/16/19 Page 17 of 25




 1                         c.      Wage Statement Penalties

 2          Plaintiffs allege that for each pay period in which a Wage Statement Class Member

 3   experienced a deduction from wages, Sprint is liable for wage statement penalties in the amount

 4   of $50 for each “initial” violation per employee and $100 for each “subsequent” violation per

 5   employee. Using this method, which was detailed in Plaintiffs’ expert’s report accompanying the

 6   Class Certification Motion, Plaintiffs calculated a total of $541,050 in potential wage statement

 7   penalties. See Dkt. No. 31-3, Expert Report of J. Michael DuMond, Ph.D. and Exh. B.

 8          Sprint, however, contends that Plaintiffs’ calculation is inflated, because Plaintiffs would

 9   only be able to recover, at most, $50 per pay period, since Sprint had not yet been informed by a

10   court or the Labor Commissioner that any Labor Code violation had occurred. See Amaral, supra,

11   163 Cal.App.4th at 1207 (holding “initial” violation rate applies to PAGA penalties until

12   employer is notified it violated Labor Code); Patel v. Nike Retail Svcs., Inc., 58 F.Supp.3d 1032,

13   1042-43 (N.D. Cal. 2014) (citing Amaral and applying “initial” $50 penalty to all pay periods in

14   calculating amount-in-controversy for wage statement claim). Thus, according to Sprint, the most

15   Plaintiffs could have recovered on this claim was $326,500 (6,530 affected pay periods * $50).

16          As explained above, regardless of how potential penalties are calculated, Plaintiffs faced

17   significant risk of not recovering anything on this derivative claim, given that Sprint’s wage

18   statements always accurately reported the amount paid to its employees. Maldonado, supra, 22
19   Cal.App.5th at 1336-37 (finding no entitlement to derivative wage statement penalties where “the

20   pay stubs were accurate in that they correctly reflected the hours worked and the pay received…”).

21                         d.      PAGA Civil Penalties

22          Plaintiffs calculated potential PAGA civil penalties of $653,000, based on $100 per pay

23   period under Labor Code § 2699(f) for each of the 6,530 pay periods during the PAGA liability

24   period (September 2016 through March 2017). Haines Decl., ¶ 17; Amaral, 163 Cal.App.4th at

25   1207 (holding “initial” violation rate applies in calculating PAGA civil penalties until employer

26   is notified it has violated the Labor Code). However, there was significant risk the Court would
27   use its discretion to reduce PAGA civil penalties given Sprint’s good-faith defenses. As explained

28   supra, courts have reduced PAGA civil penalties drastically based on such considerations.

                                                     11
           PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL
             Case 3:17-cv-06874-WHA Document 63 Filed 05/16/19 Page 18 of 25




 1          Based on the above, Plaintiffs estimated the maximum potential recovery for the Classes

 2   at trial would be between $7,795,129.10 and $8,009,679.10 (depending on how wage statement

 3   penalties are computed). Thus, the Gross Settlement Fund of $4,000,000.00 equals between

 4   49.9% and 51.3% of the “full verdict value” of Plaintiffs’ claims, including 100% reimbursement

 5   of the underlying unpaid wages at issue, plus interest; plus over $1.4 million paid directly to Class

 6   Members for derivative wage statement, waiting time, and PAGA penalties.

 7          Plaintiffs submit this is an excellent result in light of the numerous and significant

 8   challenges Plaintiffs faced on their claims, described supra. This result also compares favorably

 9   with results achieved in analogous settlements, including those approved by this Court. See, e.g.,

10   Richardson v. Interstate Hotels & Resorts, Inc., No. C-16-cv-6772-WHA, 2019 WL 803746 at

11   *3 (N.D. Cal. Feb. 21, 2019) (Alsup, J.) (approving $800,000 wage and hour class action

12   settlement amounting to 19.2% of full potential damages); Saechao v. Landry’s, Inc., No. 3:15-

13   cv-815-WHA (N.D. Cal. Aug. 19, 2016) (Alsup, J.) (approving $500,000 wage and hour class

14   action settlement which “represent[ed] approximately one third of the total available recovery if

15   the case proceeded to trial (before deductions for any fees or costs)”); Stovall-Gusman v. W.W.

16   Granger, Inc., No. 13-cv-02540-HSG, 2015 WL 3776765 (N.D. Cal. June 17, 2015) (Gilliam, J.)

17   (approving $715,000 wage and hour class action settlement amounting to 10% of estimate of full

18   verdict value); Deaver v. Compass Bank, No. 13-cv-00222-JSC, 2015 WL 8526982 (N.D. Cal.
19   Dec. 11, 2015) (Corley, J.) (approving $500,000 wage and hour class action settlement amounting

20   to 10.7% of total potential exposure); Dunleavy v. Nadler, 213 F.3d 454, 459 (9th Cir. 2000)

21   (approving settlement which represented “roughly one-sixth of the potential recovery”).

22                  5.      Discovery Completed and the Status of Proceedings

23          As discussed above, Plaintiffs had conducted extensive discovery, including a damages

24   study with the assistance of their expert economist, and the Court had granted class certification

25   of all three Classes. Plaintiffs intended to move for summary adjudication on liability and

26   damages using their expert’s damages study. These calculations form the basis of the settlement
27   distribution formula set forth in Section 3.1 of the Settlement. Thus, Plaintiffs possessed sufficient

28   discovery and information to negotiate a fair, reasonable, and adequate settlement.

                                                       12
           PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL
             Case 3:17-cv-06874-WHA Document 63 Filed 05/16/19 Page 19 of 25




 1                  6.      The Experience and Views of Counsel

 2          Parties represented by competent counsel are in the best position to produce a settlement

 3   that fairly reflects each party’s expected outcome in litigation. See, e.g., In re Pacific Enterprises

 4   Securities Litigation, 47 F.3d 373, 378 (9th Cir. 1995). Plaintiffs are represented by experienced

 5   wage and hour class action counsel who have certified numerous class actions over contested

 6   motions, and who have been appointed class counsel in over 100 class action settlements. See

 7   Haines Decl., ¶¶ 2-3. This factor supports preliminary approval. See, e.g., Gribble v. Cool

 8   Transports Inc., No. CV 06-04863 GAF SHx, 2008 WL 5281665 at *9 (C.D. Cal. Dec. 15, 2008)

 9   (“Great weight is accorded to the recommendation of counsel, who are most closely acquainted

10   with the facts of the underlying litigation.”).

11                  7.      Presence of Government Participant

12          Because the Settlement resolves Plaintiffs’ claims under PAGA, the Settlement must be

13   submitted to the LWDA at the same time it is submitted to the Court. Labor Code § 2699(l)(2).

14   Class Counsel will be submitting a copy of the Settlement Agreement at the same time that the

15   Settlement is submitted to the Court through this Motion. Haines Decl., ¶ 26.

16          B.      The Preliminary Approval Standard Is Met

17          At this stage, the Court can grant preliminary approval of the Settlement and direct that

18   notice be given if the proposed settlement (1) falls within the range of possible approval; (2)
19   appears to be the product of serious, informed and non-collusive negotiations; and (3) has no

20   obvious deficiencies. See Manual for Complex Litigation (3d ed. 1995) § 30.41; Newberg et al.,

21   Newberg on Class Actions (4th ed. 2013) § 11:24-25. The Ninth Circuit has a “strong judicial

22   policy that favors settlements, particularly where complex class action litigation is concerned.”

23   See Class Plaintiffs v. Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992).

24                  1. The Settlement is Within the Range of Possible Approval

25          As explained in detail above, the Settlement is well within the range of possible approval,

26   as it achieves a substantial recovery (including 100% reimbursement of the underlying unpaid
27   wages at issue) in light of real litigation risks on the merits. Plaintiffs submit that the Settlement

28   represents an excellent result, such that notice should be provided to Class Members so they may

                                                       13
           PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL
             Case 3:17-cv-06874-WHA Document 63 Filed 05/16/19 Page 20 of 25




 1   consider the settlement. The Court will have the opportunity to again assess the reasonableness

 2   of the settlement at the final approval stage, after Class Members have had the opportunity to opt-

 3   out or object.

 4                    2. The Settlement Resulted from Serious, Informed, and Non-Collusive

 5                         Negotiations

 6          This Settlement is the result of hard-fought litigation and extensive arm’s-length

 7   negotiations by counsel and is, therefore, entitled to an initial presumption of fairness. See In re

 8   First Capital Holdings Corp. Financial Products, MDL No. 901, 1992 WL 226321 at *2 (C.D.

 9   Cal. June 10, 1992) (“Approval of the settlement is discretionary with the court, but there is

10   typically an initial presumption of fairness where the settlement was negotiated at arm’s length.”).

11   As discussed above, this case was litigated through class certification, and Plaintiffs engaged in

12   extensive formal written and deposition discovery, including a damages study by Plaintiffs’

13   engaged expert who holds a Ph.D. in economics. This case also involved mediation before Jeffrey

14   A. Ross, an experienced and well-respected wage and hour mediator, and months of post-

15   mediation negotiations to arrive at the Settlement now before the Court.

16                    3.      The Settlement is Devoid of Obvious Deficiencies

17                            a.     The Settlement Provides Significant Monetary Payments

18          If this Court approves the Settlement, Sprint will pay a non-reversionary Gross Settlement
19   Fund of $4,000,000. No Class Member will need to submit a claim form in order to reap financial

20   benefit from the Settlement. Moreover, Sprint will pay its corporate payroll tax obligations

21   separate from, and in addition to, the Gross Settlement Fund. See Settlement, ¶ 2.18. The principal

22   terms of the proposed Settlement are summarized below:

23          Gross Settlement Fund:                                        $4,000,000
24          Minus Court-approved attorney’s fees (up to 25%):             $1,000,000
            Minus Court-approved costs (up to):                           $50,000
25          Minus Court-approved incentive payments:                      $8,000
            Minus amount designated as PAGA penalties:                    $300,000
26          Minus settlement administration costs (up to):                $20,000
            Net Settlement Fund:                                          $2,622,000
27
            PLUS “PAGA Payment” (25% of PAGA penalties):                  $75,000
28          Total Amount Paid to Class Members:                           $2,697,000

                                                      14
           PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL
              Case 3:17-cv-06874-WHA Document 63 Filed 05/16/19 Page 21 of 25




 1           After deducting requested amounts for attorney fees and costs, incentive payments, PAGA

 2   payment to LWDA, and administration costs, the Settlement provides for at least $2,697,000 be

 3   paid directly to Class Members. There are 2,290 Class Members. See Settlement, ¶ 1.3. Thus,

 4   the average payments to Class Members is estimated to be at least $1,177.73.

 5           As stated, Class Members will receive a 100%, dollar-for-dollar reimbursement of all

 6   amounts deducted from their commissions as part of the SPS Adjustment Program, plus interest.

 7   See Settlement, ¶ 3.1(e)(i)-(ii). In addition, members of the Waiting Time Class will receive at

 8   least $1,204,386.38 for waiting time penalties, with each Waiting Time Class Member’s

 9   allocation calculated pro rata based on their final hourly rate of pay; members of the Wage

10   Statement Class will receive at least $133,820.71 for wage statement penalties, based on their pro

11   rate number of months between September 2016 and March 2017 in which they experienced an

12   SPS Deduction (“Affected Months”); and Class Members will receive $75,000 in PAGA civil

13   penalties, distributed pro rata based on their proportional number of Affected Months. Id., ¶¶

14   3.1(c), 3.1(e)(iii).

15           Comparing this Settlement to a prior settlement handled by Class Counsel, Gooding v.

16   Vita-Mix Corp., No. 2:16-cv-3898-ODW (C.D. Cal.), further underscores why this Settlement

17   provides an excellent result for the Class. Gooding was finally approved by Judge Otis Wright II

18   of the Central District, who described the Gooding settlement as “one of the best settlements I
19   have ever seen.” See Haines Decl., Exh. 3 at 6:9. Like this case, Gooding involved a claim for

20   unlawful deductions. However, Gooding also involved underlying claims for unpaid overtime,

21   unpaid minimum wages, meal period violations, and rest periods violations (as well as derivative

22   waiting time, wage statement, and PAGA penalties). As can be seen from the chart below, the

23   instant Settlement compares favorably to the Gooding settlement, in that the average payment

24   here is slightly higher than in Gooding even though Gooding alleged – and the Gooding settlement

25   released – a litany of wage and hour claims that were not alleged in this case (chart begins on

26   following page):
27

28

                                                     15
            PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL
            Case 3:17-cv-06874-WHA Document 63 Filed 05/16/19 Page 22 of 25



                                   Gooding v. Vita-Mix                    Caudle v. Sprint (This Case)
 1
      Underlying Claims            Minimum Wage, Overtime, Meal           Unlawful Deductions
 2                                 Periods, Rest Periods, Unlawful
                                   Deductions
 3    Total Settlement Fund        $1,600,000.00                          $4,000,000.00
 4    Total Class Members          1,055                                  2,290
      Total Class Members to       1,055                                  2,290
 5    Whom Notice Was Sent
      Method(s) of Notice          Mail and/or e-mail                     First-Class Mail
 6    Number/percentage of         939 participating Class Members        N/A (no claim form
 7    claim forms submitted        (89%) (including 855 Rule 23           required)
                                   Members and 97 FLSA Opt-Ins)
 8    Avg. recovery                $1,155.46                              $1,177.73
      Amounts distributed to       $28,902.55 to Bet Tzedek;              N/A (uncashed funds go to
 9    cy pres recipient(s)         $28,902.55 to Public Justice           Unclaimed Property Fund)
10    Administrative costs         $20,000                                $20,000 (up to)
      Attorneys’ fees and          $400,000 fees (25%); ~$12,000          $1,000,000 fees (25%);
11    costs                        costs                                  $50,000 costs (up to)
12                         b.      The Other Terms of the Settlement Are Reasonable
13          The other terms of the Settlement are also fair, adequate, and reasonable, and the parties
14   have attempted to comply with the Northern District Procedural Guidance for Class Action
15   Settlements as well as this Court’s Order Re Proposed Class Settlement (Dkt. No. 19):
16              •   The class definition in the Settlement matches up with the definition of the Classes
                    certified by the Court. See Settlement, ¶ 2.5 (defining “Class” as all people who
17                  are members of the classes certified by the Court).
18              •   There is no reversion to Sprint. Id., ¶ 2.2 (Gross Settlement Fund is “non-
                    reversionary”).
19              •   The release of claims is tied to the claims certified for class treatment (see id., ¶¶
                    4.3, 4.4), the only exception being the release of waiting time penalties, which will
20                  release any claim for waiting time penalties irrespective of the nature of the
                    underlying unpaid wages, in recognition of the fact that California law generally
21                  provides for only one waiting time penalty per employee. (See Labor Code § 203
                    (establishing “a penalty” if employer “willfully fails to pay…any wages of an
22                  employee who is discharged or quits”) (emphasis added); Reyes v. CVS Pharmacy,
23                  Inc., No. 1:14-cv-964-MJS, 2016 WL 3549260 at *9 (E.D. Cal. Jun. 29, 2016)
                    (“Labor Code section 203 provides penalties for the failure to pay any and all
24                  wages owed upon termination; multiple awards do not accrue for multiple
                    violations.”))
25              •   The envelope containing the Class Notice will contain language in bold and all-
                    caps designed to increase the chance of it being opened. See Settlement, ¶ 6.2.
26              •   Sprint will provide CAFA notice to the appropriate government officials within 10
                    days of this Motion being filed. Id., ¶ 6.8; 28 U.S.C. § 1715(b).
27
                •   There is no claim procedure; all Class Members will automatically receive a
28                  payment unless they affirmatively opt-out. See Settlement, ¶ 6.4 (unless a Class
                    Member opts out of the Settlement, they will be mailed a Settlement Payment).
                                                      16
           PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL
             Case 3:17-cv-06874-WHA Document 63 Filed 05/16/19 Page 23 of 25




 1                           c.      Incentive Payments, Attorneys’ Fees, Costs, and Payment to

 2                                   LWDA

 3           The proposed incentive payments to Plaintiffs – $5,000 to Plaintiff Caudle and $3,000 to

 4   Plaintiff White – are also reasonable. These modest payments are to recognize Plaintiffs’

 5   significant contributions to this case by way of, inter alia, locating witnesses, providing

 6   documents and information, conducting research, and otherwise assisting in prosecuting this

 7   litigation, as well as their general release of claims.

 8           As will be fully briefed at final approval, Plaintiffs’ requested incentive payments are

 9   intended to recognize the time and effort Plaintiffs have expended on behalf of the Class, as well

10   as the substantial risks they undertook in stepping forward as named plaintiffs in a wage and hour

11   class action against a former employer. The Ninth Circuit has recognized that incentive awards

12   are particularly appropriate in wage and hour class actions, where plaintiffs undertake a

13   significant “reputational risk” by bringing suit against a former employer. Rodriguez, 563 F.3d at

14   958-59. “Generally, in the Ninth Circuit, a $5,000 incentive award is presumed reasonable.”

15   Bravo v. Gale Triangle, Inc., Case No. CV 16-3347 BRO (GJSx), 2017 WL 708766 at *19 (C.D.

16   Cal. Feb. 16, 2017); see also Jacobs v. Cal. State Auto. Ass’n Inter-Ins. Bureau, No. C-07-362-

17   MHP, 2009 WL 3562871 at *5 (N.D. Cal. Oct. 27, 2009) (Patel, J.) (noting that $5,000 incentive

18   payment is “presumptively reasonable” in the Northern District and ultimately awarding $7,500).
19   Moreover, the combined requested incentive payments ($8,000) constitute just 0.2% of the

20   $4,000,000 common fund, further demonstrating their reasonableness. See, e.g., Ross v. U.S. Bank

21   Nat'l Ass'n, No. C 07-2951 SI, 2010 WL 3833922 at *3 (N.D. Cal. Sept. 29, 2010) (Illston, J.)

22   (approving award of $20,000 to each of four named plaintiffs from $1,050,000 settlement fund).

23           Class Counsel will also file a separate motion for approval of attorneys’ fees not to exceed

24   the Ninth Circuit “benchmark” of 25% of the Gross Settlement Fund (i.e., $1,000,000), for all

25   past and future attorneys’ fees necessary to prosecute, settle and administer the litigation and the

26   proposed Settlement, and for litigation costs not to exceed $50,000. See Settlement, ¶ 3.1(a); see
27   also In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 942 (9th Cir. 2011) (in the Ninth

28   Circuit, a 25% award is the “benchmark” amount of attorneys’ fees).

                                                        17
           PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL
             Case 3:17-cv-06874-WHA Document 63 Filed 05/16/19 Page 24 of 25




 1          Plaintiffs will submit information regarding the time spent by counsel on this case with

 2   their motion for attorneys’ fees to be filed at least 35 days prior to the opt-out/objection deadline.

 3   However, the table below includes a summary of Class Counsel’s billing rates and hours worked

 4   to date and shows that, based on Class Counsel’s current lodestar, the fees incurred on the case

 5   would result in a modest 2.69 multiplier when compared with the 25% fee request. Of course, this

 6   does not include the time that Class Counsel will incur in, inter alia, (i) preparing for and

 7   appearing at the preliminary approval hearing, (ii) supervising the Notice process, (iii) preparing

 8   the final approval papers, (iv) preparing for and appearing at the final approval hearing, and (v)

 9   supervising the distribution process.

10                 Name                 Rate                 Hours          Pre-Multiplier Lodestar
              Paul K. Haines            $650                 183.3               $119,145.00
11         (13th Year Attorney)
12            Tuvia Korobkin            $550                 288.6                 $158,730.00
           (10th Year Attorney)
13            Stacey M. Shim            $375                 180.7                  $67,762.50
            (4th Year Attorney)
14               Jamin Xu               $325                  71.1                  $23,107.50
15          (1st Year Attorney)
                 Paralegals             $175                  14.4                  $2,520.00
16                             Total Lodestar                                      $371,265.00
17          Finally, the Settlement provides for a $225,000 payment to the LWDA, in accordance
18   with PAGA’s requirement that 75% of civil penalties be distributed to the LWDA. Labor Code §
19   2699(i). This allocation to the LWDA for PAGA civil penalties is reasonable. See, e.g., Lazarin
20   v. Pro Unlimited, Inc., No. C11-3609-HRL, 2013 WL 3541217 (N.D. Cal. 2013) (Lloyd, J.)
21   (approving $7,500 LWDA payment out of $1.25 million settlement); Chu v. Wells Fargo Inv.,
22   LLC, No. C 05-4526-MHP, 2011 WL 672645 at *1 (N.D. Cal. Feb. 16, 2011) (Patel, J.)
23   (approving $7,500 payment to LWDA out of $6.9 million settlement).
24          In sum, because the proposed settlement is devoid of obvious deficiencies, this factor also
25   supports preliminary approval.
26   ///
27   ///
28   ///

                                                       18
           PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL
             Case 3:17-cv-06874-WHA Document 63 Filed 05/16/19 Page 25 of 25




 1   IV.     THE PROPOSED NOTICE PROCESS SATISFIES DUE PROCESS

 2           Due process requires that notice be provided to class members by the best reasonable

 3   method available. See Eisen v. Carlisle & Jacqueline, 417 U.S. 156 (1974). Notice is satisfactory

 4   if it “generally describes the terms of the settlement in sufficient detail to alert those with adverse

 5   viewpoints to investigate and to come forward and be heard.” See Churchill Village, L.L.C. v.

 6   General Electric, 361 F.3d 566, 575 (9th Cir. 2004). Here, Plaintiffs propose that the settlement

 7   be administered by Simpluris, Inc. (“Simpluris”), an experienced class action settlement

 8   administrator, which will distribute the proposed Class Notice to the Class Members by First-

 9   Class U.S. Mail. See Declaration of Jessica Bitterman and attached exhibits.

10           Class Counsel estimate that they have handled approximately 100 class action settlements

11   in the last four years, and have engaged several different administrators, including CPT Group,

12   Inc. (“CPT”); Dahl Administration, LLC; ILYM Group, Inc.; Phoenix Settlement Administration;

13   Rust Consulting, Inc.; and Simpluris. Class Counsel estimate that they have retained Simpluris as

14   the administrator in approximately 10% of those settlements, including in complex cases

15   involving Rule 23 opt-out classes and/or FLSA opt-in classes. See Haines Decl., ¶ 23. In this case,

16   Class Counsel solicited settlement administration bids from CPT, Atticus Administration, and

17   Simpluris. Id. Of those three proposals, Simpluris’ was the most competitive. Id.

18           The proposed Class Notice advises Class Members of the key terms of the Settlement and
19   the 60-day deadline to opt-out, file a dispute, or file an objection, and also provides a summary

20   of the alleged claims, explains the recovery formula and expected recovery amount for each Class

21   Member, provides contact information for Class Counsel, provides the address for the settlement

22   website, and provides the date of the final approval hearing. See Haines Decl., Exh. A to Exh. 1.

23   V.      CONCLUSION

24           For the reasons discussed herein, Plaintiffs respectfully request that the Court grant this

25   Motion for Preliminary Approval.
                                                     Respectfully Submitted,
26   Dated: May 16, 2019                             HAINES LAW GROUP, APC
27                                           By:       /s/ Paul K. Haines
                                                     Paul K. Haines, Esq.
28                                                   Attorneys for Plaintiffs, the Classes
                                                     and Aggrieved Employees
                                                       19
           PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL
